     Case 1:19-cv-00390-DAD-BAM Document 40 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DASHAWN WILSON COMBS,                               No. 1:19-cv-00390-NONE-BAM (PC)
12                      Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS TO GRANT
13          v.                                           DEFENDANTS’ MOTION FOR SUMMARY
                                                         JUDGMENT
14   MOORE, et al.,
                                                         (Doc. Nos. 23, 36)
15                      Defendant.
16

17          Plaintiff Dashawn W. Combs, a state prisoner without counsel proceeding in forma

18   pauperis, brought this civil rights action pursuant to 42 U.S.C. § 1983. The operative first

19   amended complaint asserts a claim for violation of the Eighth Amendment’s Cruel and Unusual

20   Punishment Clause. (Doc. No. 15 at 3.) Plaintiff claims that correctional officers at Kern Valley

21   Prison were deliberately indifferent to his serious medical needs when they prevented him from

22   seeking medical care for his hand, which was “leaking puss and in severe pain.” (Id. at 3–4.)

23   This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

24   § 636(b)(1)(B) and Local Rule 302.

25          On January 16, 2020, defendants moved for summary judgment on the ground that

26   plaintiff failed to first exhaust his administrative remedies prior to filing suit as required by the

27   Prisoner Litigation Reform Act. (Doc. No. 23.) Having considered the parties’ submissions and

28   relevant evidence, the assigned magistrate judge agreed that there was no disputed issue of
                                                        1
     Case 1:19-cv-00390-DAD-BAM Document 40 Filed 02/11/21 Page 2 of 2


 1   material fact, that plaintiff had failed to exhaust the inmate grievance process, and therefore

 2   recommended that defendant’s motion be granted and this action be dismissed without prejudice.

 3   (Doc. No. 36.) On November 23, 2020, plaintiff objected to the magistrate judge’s findings and

 4   recommendations. (Doc. No. 39.)

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 6   de novo review of this case. The court finds the findings and recommendations are supported by

 7   the record and proper analysis, and that plaintiff’s objections fail to persuade the court otherwise.

 8   Many of the arguments advanced in the objections have been addressed by the magistrate judge in

 9   the pending findings and recommendations. Moreover, plaintiff fails to rebut defendants’

10   evidence establishing that although the administrative inmate grievance process was available to

11   plaintiff, he has not exhausted those administrative remedies prior to filing suit as required. (Doc.

12   No. 36 at 6–10.)

13          In light of the foregoing, the court ORDERS as follows:

14      1. The findings and recommendations issued on November 9, 2020 (Doc. No. 36) are

15          ADOPTED in full;

16      2. Defendants’ motion for summary judgment (Doc. No. 23) is GRANTED;

17      3. This action is DISMISSED without prejudice; and

18      4. The Clerk of Court is DIRECTED to assign a district judge to this case for the purpose of

19          closing the case and then to close the case.

20   IT IS SO ORDERED.
21
        Dated:     February 11, 2021
22                                                         UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                       2
